DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 8/2/22 have been fully considered and entered. Claim 25 has been amended. Claims 38-46 remain withdrawn. Claims 49-53 have been added as requested.  Applicant’s amendments to claim 25 is found sufficient to overcome the anticipation and obviousness type rejections made over Smith et al., US 6,344,254. As such, these rejections are hereby withdrawn. However, Applicant’s arguments made with respect to claim 47 rejected over the combination of Smith et al., US 6,344,254 as applied to claim 25 above and further in view of Shail et al., US 2007/0254131 A1 is not found persuasive for reasons set forth herein below. 
Double Patenting
Terminal Disclaimer
2.	Applicant’s submit that a terminal disclaimer was filed in conjunction with the response to the non-final action on 8/2/2022, however, there is no record of a terminal disclaimer on file. As such, the obviousness type double patenting rejections made in the non-final action mailed on 5/26/22 are hereby maintained. 
Response to Arguments
3.	Claims 47 and 48 stand rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254 as applied to claim 25 above and further in view of Shail et al., US 2007/0254131 A1. New claims 49-53 are rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254 as applied to claim 25 above and further in view of Shail et al., US 2007/0254131 A1.
	Applicants assert that the cited prior art of Shail et al., US 2007/0254131 A1 does not teach the claimed viscosity modifier. Applicants assert that the steric acid used to facilitate adhesive flow as taught by Shail et al., is a lubricant and not a “viscosity modifier”.  This argument is not found persuasive. In response, since Applicants have not claimed any type of viscosity modifier and/or any specific viscosity property, for purposes of examination, the steric acid used to facilitate adhesive flow meets the limitation of a “viscosity modifier”. As such, the Examiner maintains that the resin composition of Shail et al., renders the rejected claims obvious. 
	With regard to claim 49, Shail et al., teach the amount of pre-coat weight (section 0037). 
	With regard to claim 50 and 52, Shail et al., teach using post-consumer glass in the filler (section 0044). 
	With regard to claim 51, Shail et al., teach using carpet trimmings in the filler (section 0044). 
	With regard to claim 53, Shail et al., teach using flame retardants in the filler (section 0043).  
Claim Objections
4.	Claims 50 and 52 are objected to under 37 CFR 1.75 as being substantial duplicate claims. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

5.	Claims 47-53 are rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254 in view of Shail et al., US 2007/0254131 A1.
The rejections made over the cited prior art of Smith et al., have been set forth in previous actions. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Smith et al., has been set forth in previous actions. 
The published patent application issued to Shail et al., teach a carpet tile comprising a tufted face yarn, a primary backing, a pre-coat layer at least two solvent-less layers (section 0015). Said pre-coat layer is made from a hot melt adhesive that comprises at least 20 wt. % tackifying resin (section 0015). Said tackifying resin can also comprise about 15 wt. % of oils, waxes and anti-oxidants (section 0015). Said solvent-less polymer layers are extruded and can be made from ethylene-vinyl acetate copolymers, styrene-butadiene-styrene, ultra-low and low density polyethylene and is an amount ranging from 0-80 wt. % (sections 0017 and 0036). Shail et al., teach a filler in amount of about 60 wt. % (section 0020). Shail et al., further teach adding up to 1 wt. % steric acid to facilitate adhesive flow (section 0045). The Examiner considers the addition of steric acid sufficient to meet the limitation of a viscosity modifier. Shail et al., also teach adding pigment and ash in a weight amount of up to 1 wt. % (sections 0043-0046).
Shail et al., further teach positioning a scrim between the first extruded polymer layer and the second extruded polymer layer to provide dimensional stability (section 0022). Said scrim, can be woven or non-woven made from polymer or fiberglass fibers and combinations thereof (section 0048). With regard to the face yarns, Shail et al., teach using cotton, wool, nylon, polyester and polypropylene (section 0033). With regard to the primary backing layer, Shail et al., teach using a non-woven substrate made from sheath/core fibers wherein the core is polyester and the sheath is a polyamide (section 0034). With regard to the claimed weight of the carpet tile, Shail et al., teach weights of the individual layers that when added would overlap the claimed weights (sections 0051-0061).
The Examiner is of the position that based on the combined teachings of Smith et al., and Shail et al., a person of ordinary skill in the art would recognize that the scrim of Smith et al., can be made using a combination of polyester, polyolefin and/or glass fibers and/or with the addition of a pre-coat layer. Said supposition is based on the fact that Smith et al., and Shail et al., are analogous art and depending on the specific desired end product, certain features, materials and/or layers can be used interchangeably without undue experimentation to form carpet tiles. Applicants are invited to prove otherwise. 
With regard to claim 49, Shail et al., teach the amount of pre-coat weight (section 0037). 
	With regard to claim 50 and 52, Shail et al., teach using post-consumer glass in the filler (section 0044). 
	With regard to claim 51, Shail et al., teach using carpet trimmings in the filler (section 0044). 
	With regard to claim 53, Shail et al., teach using flame retardants in the filler (section 0043).  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-37, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11260621. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter claimed in U.S. Patent No. 11260621.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789